Citation Nr: 1124545	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-00 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from October 1972 to September 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for bilateral hearing loss, evaluated as noncompensable (0 percent disabling), with an effective date for service connection of June 13, 2006.  The Veteran has appealed the issue of entitlement to an initial compensable evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In March 2011, the Veteran was afforded a hearing before Mark W. Greenstreet, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The claims file includes a private audiological examination report, dated in August 2006, from the Center for Hearing, Speech, and Language.  In this report, a private audiologist indicated that the Veteran has bilateral sensorineural hearing loss, with speech discrimination scores of 96 percent (right ear) and 94 percent (left ear).  It is not clear from this report whether the Maryland CNC word list was used in this examination, and the audiometric test results are only recorded in graphical form.  

The Court of Appeals for Veterans Claims (the Court) has recently determined that under 38 U.S.C.A. § 5103A(a):

[W]hen a private examination report reasonably appears to contain information necessary to properly decide a claim but it is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Any request for clarification to a private examiner or to a claimant should clearly indicate what further action needs to be taken to make the insufficient private examination report acceptable for VA consideration.

See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).

The Court limited its holding to "those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report."  Id.   

The facts in this case are very similar to those in Savage.  The August 2006 audiometric test report contains relevant test results which potentially could be used to evaluate the Veteran's hearing disability.  However, this private examination contains insufficient or missing data.  Specifically, it contains unclear graphical representations of audiometric test results, and it fails to indicate whether the Veteran's documented speech discrimination percentages at that time were obtained using Maryland CNC testing.  

Because the record contains a private examination report that reasonably appears to contain information necessary to properly decide the Veteran's claim, but which is not suitable for rating purposes, and as the information reasonably contained in the report cannot otherwise be obtained, VA must seek clarification from the private examiner or the claimant regarding this August 2006 examination before making a final decision on the merits.  The Board finds that a remand is necessary to clarify the August 2006 private audiometric report.

In addition, the duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  In this case, a review of the Veteran's transcript from his hearing, held in March 2011, shows that the Veteran testified that his hearing loss symptoms had worsened.  He did not specifically state that his symptoms had worsened since his most recent VA examination (in August 2008).  However, he stated that he was willing to report for another examination.  When read in context, his testimony could be read to indicate increased symptomatology since his most recent VA examination.  

Although the Board is not required to obtain a new examination simply due to the passage of time, because this claim must be remanded for clarification of the Veteran's private audiological treatment report, and in consideration of his March 2011 hearing testimony that the disorder has increased in severity, the Board finds that a new examination should be undertaken to evaluate the Veteran's hearing loss.  Therefore, under the circumstances, on remand, the Veteran should be afforded another examination of his bilateral hearing loss.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Send the August 2006 private audiogram results from the Center for Hearing, Speech, and Language back to that health care provider, and ask them to interpret the graphical results of that report.  Specifically, numerical results for auditory thresholds in the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz should be provided.  In addition, they should be asked to state whether speech recognition scores, if any, were obtained using the Maryland CNC Test.  

If the RO is unable to make contact with the Center for Hearing, Speech, and Language, or if no response is received from them within a reasonable amount of time, the RO should document such results in the claims file.  

2.  After the development outlined in the first paragraph of this remand has been completed, schedule the Veteran for a VA audiology examination.  The claims file must be made available to and reviewed by the examiner in conjunction with examination.  The examiner should indicate in the report that the claims folder was reviewed.  All necessary tests should be conducted.  

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


